Case 1:19-cv-01337-ALC Document 1-8 Filed 02/12/19 Page 1 of 2




              EXHIBIT H
             Case 1:19-cv-01337-ALC Document 1-8 Filed 02/12/19 Page 2 of 2



                                                     Jeremy Singer-Vine <jeremy.singer-vine@buzzfeed.com>



Freedom of Information Act Case # 2019-00784-F
USAF JB A-NAFW 744 CS Mailbox 744 CS-SCPP FOIA-PA Manager <usaf.jbanafw.744-        Thu, Nov 15, 2018
cs.mbx.744-cs-scpp-foia-pa-manager@mail.mil>                                                at 8:33 AM
To: Jeremy Singer-Vine <jeremy.singer-vine@buzzfeed.com>
Cc: USAF JB A-NAFW 744 CS Mailbox 744 CS-SCPP FOIA-PA Manager <usaf.jbanafw.744-cs.mbx.744-cs-scpp-
foia-pa-manager@mail.mil>, "tarini.parti@buzzfeed.com" <tarini.parti@buzzfeed.com>

 Good Morning,

 This email is to inform you that we have started working on your FOIA case concerning procedures for Air Foce
 One tours.

 Your FOIA case number is 2019-00784-F please use that number when inquiring about your FOIA case in order
 to make it easier and faster to give you an update on you request.

 V/R,

 //SIGNED//
 DEREK E. SMITH, SSgt, USAF
 744 Communications Squadron
 Joint Base Andrews
 Comm: 301-981-4088
 DSN: 858-4088
